DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the papers filed on 10/8/2020. Amendments made to the claims and Applicant's remarks have been entered and considered.
Claims 1-12 have been amended. Claims 13-18 are new.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: cooling channel 80, comb-like element 110, recesses 120.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the Abstract should be a single paragraph.  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Claims 5, 7, and 14 are objected to because of the following informalities:  
Claim 5: “one eighth” should read --one-eighth--.  
Claim 7: “a stator” should read –the stator--.
Claim 14: “one fifth” should read –one-fifth--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, and 9-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sercombe et al. (US 2020/0169136).
In claim 1, Sercombe discloses (Fig. 7-10) an electric machine (700) comprising: at least one stator (202) having at least one individual-tooth winding carrier (208), the at least one individual-tooth winding carrier (208) having at least one spacer (902), the at least one spacer (902) being configured to space apart turns (302) of an individual-tooth winding (302) mounted on the individual-tooth winding carrier (208).
In claim 2, Sercombe discloses wherein the at least one spacer (902) is configured to space apart a number of the turns ([0080]) of the individual-tooth winding (302) mounted on the individual-tooth winding carrier (208).
In claim 3, Sercombe discloses further comprising at least one individual-tooth winding (302) that is in each case arranged on the at least one individual-tooth winding carrier (208).
In claim 4, Sercombe discloses wherein the electric machine (700) is a permanently excited rotating field machine ([0034]).
In claim 7, Sercombe discloses the stator (202) having an axis of rotation and at least two individual-tooth winding carriers (302) each of the at least two individual-tooth winding carriers extending away from the axis of rotation (203), transversely to the of rotation, in a radial direction, at 
In claim 9, Sercombe discloses individual-tooth winding insulators (708; [0072]) that are arranged between the individual-tooth winding carriers (208) in order to insulate the individual-tooth windings (302) from one another.
In claim 10, Sercombe discloses one or more cooling channels (307), each of the one or more cooling channels (307) having a cooling fluid path ([0075]) configured to enable flow through a gap (formed by 307) situated between the turns (302).
In claim 11, Sercombe discloses a hybrid aircraft having (Fig. 7-10) an electric machine (700) comprising: at least one stator (202) having at least one individual-tooth winding carrier (208), the at least one individual-tooth winding carrier (208) having at least one spacer (902), the at least one spacer (902) being configured to space apart turns (302) of an individual-tooth winding (302) mounted on the individual-tooth winding carrier (208).
In claim 12, Sercombe discloses a cooling circuit ([0075-0077]), wherein the electric machine (700) further comprises one or more cooling channels (307), each of the one or more cooling channels (307) having a cooling fluid path (702, 704) configured to enable flow through a gap (307) situated between the turns (302), and wherein the one or more cooling channels (307) are part of the cooling circuit ([0075-0077]).
In claim 13, Sercombe discloses wherein the at least one spacer (902) is configured to space apart all of the turns (302) of the individual-tooth winding (208) arranged on the individual-tooth winding carrier (208).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 8, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sercombe et al. (US 2020/0169136).
In claim 5, Sercombe teaches the machine of claim 1, with the exception of wherein the at least one spacer is configured to space apart the turns by a free clearance of at least one-eighth of the height of a turn.
However, Sercombe further teaches wherein the thickness of the spaces may be optimized for packing factor, channel aspect ratio, fluid flow rates, velocities, and channel length such that effective cooling results from the structure of the space ([0053-0055]).
	Therefore further in view of Sercombe, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine to have the at least one spacer configured to space apart the turns by a free clearance of at least one-eighth of the height of 
In claim 6, Sercombe teaches the machine of claim 1, with the exception of wherein the at least one spacer is configured to space apart the turns by a free clearance of at least 0.1mm.
However, Sercombe further teaches wherein the thickness of the spaces may be optimized for packing factor, channel aspect ratio, fluid flow rates, velocities, and channel length such that effective cooling results from the structure of the space ([0053-0055]).
	Therefore further in view of Sercombe, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine to have the at least one spacer is configured to space apart the turns by a free clearance of at least 0.1mm, in order to obtain effective cooling results of the spacer structure ([0053-0055]), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In claim 8, Sercombe teaches the machine of claim 1, with the exception of wherein the at least two individual-tooth winding carriers are spaced apart from one another in a circumferential direction by at most 2.5 times a width of individual conductors of the turns, of the individual-tooth winding, or of the individual conductors of the turns and of the individual-tooth winding.
However, Sercombe further teaches wherein the thickness of the spaces may be optimized for packing factor, channel aspect ratio, fluid flow rates, velocities, turn width, and channel length such that effective cooling results from the structure of the space ([0053-0055]).
	Therefore further in view of Sercombe, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine to have at least two individual-tooth winding carriers are spaced apart from one another in a circumferential direction by at 
In claim 14, Sercombe as modified teaches the machine of claim 5; furthermore Sercombe does not teach wherein the at least one spacer is configured to space apart the turns by a free clearance of at least one-fifth of the height of a turn.
However, Sercombe already teaches wherein the thickness of the spaces may be optimized for packing factor, channel aspect ratio, fluid flow rates, velocities, and channel length such that effective cooling results from the structure of the space ([0053-0055]).
	Therefore further in view of Sercombe, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine to have the at least one spacer configured to space apart the turns by a free clearance of at least one-fifth of the height of a turn, in order to obtain effective cooling results of the spacer structure ([0053-0055]), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In claim 15, Sercombe as modified teaches the machine of claim 14; furthermore Sercombe does not teach wherein the at least one spacer is configured to space apart the turns by a free clearance of at least one quarter of the height of a turn.
However, Sercombe already teaches wherein the thickness of the spaces may be optimized for packing factor, channel aspect ratio, fluid flow rates, velocities, and channel length such that effective cooling results from the structure of the space ([0053-0055]).

In claim 16, Sercombe as modified teaches the machine of claim 6; furthermore Sercombe does not teach wherein the at least one spacer is configured to space apart the turns by a free clearance of at least 0.175mm.
However, Sercombe already teaches wherein the thickness of the spaces may be optimized for packing factor, channel aspect ratio, fluid flow rates, velocities, and channel length such that effective cooling results from the structure of the space ([0053-0055]).
	Therefore further in view of Sercombe, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine to have the at least one spacer is configured to space apart the turns by a free clearance of at least 0.175mm, in order to obtain effective cooling results of the spacer structure ([0053-0055]), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In claim 17, Sercombe as modified teaches the machine of claim 16; furthermore Sercombe does not teach wherein the at least one spacer is configured to space apart the turns by a free clearance of at least 0.25mm.
However, Sercombe already teaches wherein the thickness of the spaces may be optimized for packing factor, channel aspect ratio, fluid flow rates, velocities, and channel length such that effective cooling results from the structure of the space ([0053-0055]).

In claim 18, Sercombe teaches the machine of claim 8, with the exception of wherein the at least two individual-tooth winding carriers are spaced apart from one another in a circumferential direction by at most 2.25 times a width of individual conductors of the turns, of the individual-tooth winding, or of the individual conductors of the turns and of the individual-tooth winding.
However, Sercombe already teaches wherein the thickness of the spaces may be optimized for packing factor, channel aspect ratio, fluid flow rates, velocities, turn width, and channel length such that effective cooling results from the structure of the space ([0053-0055]).
	Therefore further in view of Sercombe, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine to have at least two individual-tooth winding carriers are spaced apart from one another in a circumferential direction by at most 2.25 times a width of individual conductors of the turns, of the individual-tooth winding, or of the individual conductors of the turns and of the individual-tooth winding, in order to obtain effective cooling results of the spacer structure ([0053-0055]), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sawada et al. (US 2015/0022050) teaches an electric rotating machine having a spacer separating adjacent windings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832